EXHIBIT Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) ThreeMonthsEnded March 31, 2009 2008 Earnings: Income from continuing operations before income taxes $ 60,248 $ 36,798 Adjustments: Fixed charges 10,285 10,463 Loss from equity investees 35 35 Amortization of capitalized interest 36 30 Capitalized interest (89 ) (63 ) $ 70,515 $ 47,263 Fixed Charges: Interest expense $ 9,853 $ 9,979 Portion of rental expense representative of interest 343 421 Capitalized interest 89 63 $ 10,285 $ 10,463 Ratio of earnings to fixed charges 6.86 4.52
